Citation Nr: 0101350	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-27 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 20% for residuals of 
embryonal carcinoma of the testis with a left orchiectomy 
prior to 17 February 1994, to include the issue of whether 
the reduction in rating from 100% to 20% was proper.

2. Entitlement to a current increased rating in excess of 30% 
for residuals of embryonal carcinoma of the testis with a 
left orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1976 to August 1978.  
This appeal originally arose from a December 1986 rating 
action which reduced the rating for residuals of embryonal 
carcinoma of the testis with a left orchiectomy from 100% to 
10%, effective March 1987.  In May 1987, the veteran gave 
testimony at a hearing on appeal at the RO.  In June 1989, 
the veteran gave testimony at a hearing on appeal before 
Members of the Board of Veterans Appeals (Board) in 
Washington, D.C.  By decisions of July 1989 and August 1990, 
the Board remanded this case to the RO for further 
development of the evidence and for due process development.  

By rating action of January 1991, the RO increased the rating 
for residuals of embryonal carcinoma of the testis with a 
left orchiectomy from 10% to 20%, effective March 1987; the 
veteran appealed the 20% rating as inadequate.  By decision 
of 8 July 1992, the Board denied a rating in excess of 20% 
for residuals of embryonal carcinoma of the testis with a 
left orchiectomy.  By decision of November 1992, the Deputy 
Vice-Chairman of the Board denied the veteran's October 1992 
Motion for Reconsideration of the July 1992 Board decision.

This matter is currently before the Board pursuant to a 
September 1993 Order of the U.S. Court of Appeals for 
Veterans Claims (Court) wherein the July 1992 Board decision 
on appeal to the Court was vacated, and the case was remanded 
to the Board for compliance with instructions contained in an 
earlier September 1993 Joint Motion for Remand of the 
Appellant and the VA General Counsel.  The Court Order also 
provided for the referral to the RO of the issues of service 
connection for memory loss (a component of a claim for 
service connection for an acquired psychiatric disorder) and 
secondary service connection for hypertension for further 
development and adjudication.

By decision of January 1994, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  By rating action of January 1995, the 
RO increased the rating of the veteran's residuals of 
embryonal carcinoma of the testis with a left orchiectomy 
from 20% to 30% effective             17 February 1994, and 
assigned a separate 10% rating for hypertension; the matters 
of a rating in excess of 20% for the residuals of embryonal 
carcinoma prior to       17 February 1994, and a rating in 
excess of the currently-assigned 30% remain for appellate 
consideration.  By rating action of October 1995, the RO 
granted service connection for an acquired psychiatric 
disorder as secondary to the service-connected residuals of 
embryonal carcinoma of the testis with a left orchiectomy, 
effective April 1995.  By rating action of January 1997, the 
RO assigned an effective date of February 1987 for the grant 
of service connection for an acquired psychiatric disorder.  

In February 1998, the RO received the veteran's request for a 
hearing in connection with his claim.  By letter subsequently 
that month, the RO notified the veteran that a hearing had 
been scheduled for him at the RO for a date in March.  He 
failed to report for the hearing.  An April 1998 VA Contact 
Report indicates that the veteran telephoned the RO that he 
had been advised that the RO hearing scheduled for March 1998 
had been canceled, and that he was awaiting notification of a 
new hearing date.  By letter of June 1998, the RO notified 
the veteran that a hearing had been scheduled for him at the 
RO for a date in July.  A July 1998 VA Contact Report 
indicates that the veteran requested that the scheduled 
hearing be postponed to afford his representative an 
opportunity to review his case.  By letter of August 1998, 
the RO notified the veteran and his representative that a 
hearing had been scheduled for him at the RO for a date in 
October.  An October 1998 RO document indicates that the 
veteran appeared at the RO and canceled the hearing scheduled 
on that date.  

In a statement of January 2000, the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  By 
letter subsequently that month, the Board notified the 
veteran and his representative that a hearing that had been 
scheduled for him before a Board Member in Washington, D.C. 
for a date in March.  By letter of March 2000, the veteran 
canceled the hearing before the Board.  By letter of June 
2000, the Board requested the veteran to clarify whether he 
wanted a hearing before a hearing officer or a Member of the 
Board at the RO, or whether he no longer wanted a hearing.  
The veteran responded subsequently that month that he no 
longer wanted a hearing.   
 
In written argument dated in April 1993 and December 1994, 
the veteran's representative raised, on the veteran's behalf, 
the issue of entitlement to service connection for right 
testicular dysfunction as secondary to surgery for the 
service-connected left testicular carcinoma.  In a statement 
of October 1999, the veteran claimed service connection for 
right testicular dysfunction as secondary to surgery for the 
service-connected left testicular disorder.  As will be 
subsequently explained in this decision, below, neither the 
RO nor the Board has attempted to disassociate the veteran's 
right testicular dysfunction manifested by sterility from his 
inservice surgery for testicular carcinoma with metastases.  
However, the VA Schedule for Rating Disabilities (38 C.F.R. 
Part 4), as in effect either prior to or on and after     17 
February 1994, does not provide for a separate disability 
rating for sterility.  The Board observes that, where a 
service-connected disability produces sterility, a veteran is 
compensated for it by an award of special monthly 
compensation (SMC) under the provisions of 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of the loss of 
use of a creative organ.  In this case, the veteran has been 
in receipt of SMC on account of the anatomical loss of a 
creative organ since the day following separation from 
service in August 1978.  Inasmuch as SMC based on the 
anatomical loss or the loss of use of a creative organ can 
only be awarded once, irrespective of how many separate bases 
may exist for the award of that benefit, the undersigned 
Member of the Board is of the opinion that the abovementioned 
April 1993, December 1994, and October 1999 arguments and 
claims have essentially raised a moot issue; that is to say, 
they raise an issue which has already been resolved in the 
veteran's favor, and for which available SMC is in effect.


FINDINGS OF FACT

1. As of March 1987, the veteran's embryonal carcinoma of the 
testis with a left orchiectomy had materially improved, in 
that the carcinoma had been asymptomatic and without 
recurrence for over 7 years, and surgical, X-ray, 
antineoplastic chemotherapy, and other therapeutic 
procedures therefor had ceased many years prior to 1987.

2. From March 1987 to the present time, the veteran's 
residuals of embryonal carcinoma of the testis with a left 
orchiectomy have been manifested by the removal of the 
left testis and the physical presence but nonfunctioning 
of the right testis due to sterility, without recurrence 
of the carcinoma.


CONCLUSIONS OF LAW

1. The reduction in rating of the veteran's embryonal 
carcinoma of the testis with a left orchiectomy from 100% 
to 20% effective March 1987 was proper.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.343(a), 3.344, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.21, Codes 7528-7524 
(as in effect prior to     17 February 1994).

2. Under the schedular criteria, the veteran's residuals of 
embryonal carcinoma of the testis with a left orchiectomy 
were not more than 20% disabling from March 1987 through 
16 February 1994.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
Code 7524 (as in effect prior to                17 
February 1994).


3. Under the schedular criteria, the veteran's residuals of 
embryonal carcinoma of the testis with a left orchiectomy 
have not been more than 30% disabling from 17 February 
1994 to the present time.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
Code 7524 (effective on and after 17 February 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the procedural history of the issues on appeal 
indicates that, by rating action of October 1978, service 
connection was granted for embryonal carcinoma of the testis 
with a left orchiectomy and retroperitoneal, mediastinal, and 
pulmonary metastases, and a 100% rating was assigned under 
Diagnostic Codes 7528-7524 of the VA Schedule for Rating 
Disabilities from August 1978.  SMC under the provisions of 
38 U.S.C.A. § 1114(k) (then 38 U.S.C. § 314(k)) and 38 C.F.R. 
§ 3.350(a) on account of the anatomical loss of a creative 
organ was also granted from August 1978.  

By rating action of June 1980, the RO granted service 
connection for residuals of a left nephrectomy as secondary 
to the service-connected residuals of embryonal carcinoma of 
the testis with a left orchiectomy and retroperitoneal, 
mediastinal, and pulmonary metastases, and assigned a 
temporary total rating of 100% for the nephrectomy residuals 
under the provisions of 38 C.F.R. § 4.30 from October through 
December 1978, with reduction in rating to a schedular 30% 
from January 1979.  SMC under the provisions of 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) by reason of being so 
helpless as to be in need of regular aid and attendance was 
also granted from October 1978.

By rating action of December 1986, the RO reduced the 
schedular rating of the residuals of embryonal carcinoma of 
the testis with a left orchiectomy and retroperitoneal, 
mediastinal, and pulmonary metastases from 100% to 10% under 
Diagnostic Codes 7528-7524, and terminated SMC under the 
provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) 
by reason of being so helpless as to be in need of regular 
aid and attendance, both effective March 1987.  The veteran 
filed a Notice of Disagreement (NOD) with the reduction in 
rating subsequently in December 1986.  A Statement of the 
Case was issued in January 1987, and the veteran filed a 
Substantive Appeal in February 1987.

By rating action of November 1989, the RO granted service 
connection and assigned a separate disability rating of 10% 
for restrictive and obstructive lung impairment as secondary 
to the veteran's service-connected left nephrectomy.  By 
rating action of December 1989, the RO granted service 
connection and assigned a noncompensable rating for a status 
post left-to-right ureteroureterostomy.  By rating action of 
January 1991, the RO increased the rating of the residuals of 
embryonal carcinoma of the testis with a left orchiectomy 
from 10% to 20% under Diagnostic Codes 7528-7523 from March 
1987, on the grounds that the evidence established 
nonfunctioning of the right testis inasmuch as the veteran 
had become sterile; the RO also confirmed and continued the 
30% rating assigned the residuals of a left nephrectomy.  By 
letters of March 1991, the RO notified the veteran and his 
representative of that determination and of his appellate 
rights, and that inasmuch as the benefits sought on appeal 
had been substantially granted, his appeal was considered 
satisfied, and no further action would be taken unless he 
notified the RO within 30 days to proceed with the appeal.  
Subsequently in March 1991, the veteran filed an NOD only 
with the 20% rating assigned the residuals of embryonal 
carcinoma of the testis with a left orchiectomy.  

By rating action of January 1995, the RO increased the rating 
of the veteran's residuals of embryonal carcinoma of the 
testis with a left orchiectomy from 20% to 30% under 
Diagnostic Code 7524, effective 17 February 1994; the 
effective date of the 30% rating was based on the effective 
date of a legislative amendment to Diagnostic Code 7524 which 
provided a 30% rating for service-connected testicular loss 
in cases of the removal of one testis as the result of a 
service-connected injury or disease, with the absence or 
nonfunctioning of the other testis unrelated to service.  The 
matters of a rating in excess of 20% prior to 17 February 
1994, and a rating in excess of the currently-assigned 30% 
remain for appellate consideration.  
   
A review of the service medical records discloses that the 
veteran was hospitalized in April and May 1978 with a 3- to 
6-week history of an enlarging, painless left testis.  
Examination showed a firm, heavy, irregular left testis 
approximately twice the size of the right testis.  During his 
hospital course, he underwent a left radical orchiectomy.  
Pathology demonstrated embryonal cell carcinoma with invasion 
of the tunica albuginea and extension up the spermatic cord.  
A diagnosis of Stage C embryonal cell carcinoma of the testis 
with retroperitoneal, mediastinal, and pulmonary metastases 
was confirmed.  The veteran was treated with chemotherapy.  

Physical examination by D. Lynch, M.D., during 
hospitalization in July and August 1978 showed that the 
veteran had a well-healed left orchiectomy incision and an 
absent left testis.  The right testis was normal.  During his 
hospital course, the veteran underwent retroperitoneal 
cytoreductive surgery with excision of a retroperitoneal 
tumor.  Following surgery, he was anuric, and a subsequent 
re-exploration revealed amputation of 6 centimeters of the 
right ureter and some vascular injury to the left kidney 
resulting in a left renal infarction.  A right nephrostomy 
tube was placed.  The operative diagnosis was right ureteral 
amputation and obstruction.

Post service, examination during VA hospitalization in 
September 1978 showed that the veteran had an absent left 
testicle and a questionably enlarged soft right testicle.  
The diagnosis was urinary tract infection.

Examination by Dr. Lynch during hospitalization at the Naval 
Regional Medical Center in October and November 1978 showed 
that the veteran had a surgically-absent left testis and a 
normal right testis.  He was noted to have received 3 courses 
of chemotherapy for embryonal cell carcinoma in 1978.  During 
his hospital course, he underwent a left-to-right 
ureteropyelostomy and a left simple nephrectomy.  The 
discharge diagnosis was embryonal cell carcinoma. 

The veteran's right testicle was normal to palpation and the 
left testicle was absent on VA outpatient examination of 
December 1979.

Examination of the veteran at the National Naval Medical 
Center in February 1980 showed no definite evidence of 
recurrent disease.  He was noted to have had           3 
courses of chemotherapy in the past.

VA outpatient records of October and November 1983 indicate a 
history of testicular cancer in 1977 which had been treated 
and was without clinical evidence of recurrence.  

VA outpatient records of February 1984 indicate that the 
veteran had been disease-free since chemotherapy following a 
left orchiectomy in 1977 for testicular cancer.  The 
assessment was that he could essentially be considered cured 
after 7 years status post testicular cancer.  On re-
evaluation in February 1985, he was again noted to be 
disease-free.  On examination, the left testicle was absent, 
and the right testicle was non-tender and free of masses.  
The assessment was Stage III testicular carcinoma in 1978, 
status post left orchiectomy and 4 courses of chemotherapy, 
essentially cured; the examiner stated that the veteran was 
doing well and that there had been no recurrence. 

On VA genitourinary examination of July 1986, the veteran's 
embryonal carcinoma of the testis with a left orchiectomy and 
retroperitoneal, mediastinal, and pulmonary metastases in 
1978 was noted to have been treated with chemotherapy and to 
have been asymptomatic for 7 years.

VA outpatient records of September 1986 indicate that the 
veteran was status post testicular cancer and status post 
retroperitoneal lymphadenectomy in 1979 which had been 
treated with chemotherapy; this was currently asymptomatic 
and without recurrence.  On current examination, the left 
testicle was absent, and there was no mass or tenderness 
about the right testicle.  The assessment was status post 
testicular cancer, no evidence of disease for 7 years.   

In his December 1986 NOD with the reduction in rating from 
100% to 10% for embryonal carcinoma of the testis with a left 
orchiectomy, the veteran claimed that he was sterile due to 
the surgery.

In a statement of February 1987, Dr. Lynch, a urologic 
oncologist, noted that, in addition having had for a left 
nephrectomy and residuals of testicular carcinoma, the 
veteran was also functionally sterile, and that it was 
important to document that he was in fact sterile by 
obtaining a VA laboratory analysis of a semen specimen.

On VA genitourinary examination of June 1987, the examiner 
noted the veteran's complaints including sterility, and 
recommended a urine analysis for semen.

VA outpatient records of August 1987 indicate that the 
veteran had had no recurrence of testicular carcinoma since 
1978; the impressions included testicular carcinoma, no 
evidence of disease.

In a statement of May 1989, Dr. Lynch noted that the veteran 
had been his patient during hospitalization for testicular 
cancer in 1978, and that he underwent a retroperitoneal 
lymphadenectomy for metastatic testicular cancer in July 
1978.  He had received several courses of cytoreductive 
chemotherapy.  The doctor stated that he had not seen or 
examined the veteran since 1982.  He opined that the 
veteran's cancer surgery and chemotherapy rendered him 
infertile due to the nature of the retroperitoneal surgery.       

At the June 1989 Board hearing on appeal, the veteran 
testified that there had been no recurrence of his carcinoma 
in the 11 years since 1978.

On VA genitourinary examination of September 1989, the 
veteran's complaints included sterility.  On examination, the 
right testis was normal.  The examiner recommended a urine 
analysis to test for the presence of sperm, but subsequently 
noted that the veteran had failed to report for urologic 
tests.

By letter of October 1989, the veteran complained that the VA 
had failed to test him for sterility.

By letter of February 1990, the veteran complained that the 
VA had failed to test him for sterility, and that he had 
never been asked about his problem with sterility.

VA outpatient records of July 1990 indicate that the 
veteran's testicular carcinoma had been in complete remission 
and asymptomatic since chemotherapy in 1979.

On VA general medical examination of September 1990, the 
veteran's complaints included infertility following surgery 
and chemotherapy in 1978 for metastatic testicular cancer.  
He stated that he achieved penile erections, but produced no 
sperm.  The examiner noted that the veteran's cancer was 
considered to have been cured.  Current genitourinary 
examination showed an absent left testicle and a right 
testicle of normal size and consistency.  The examiner 
commented that, from the veteran's history of no sperm 
emission, he appeared to be sterile, due to the 
retroperitoneal dissection and possibly due to chemotherapy.  
The diagnoses included infertility, status post 
retroperitoneal lymph node dissection for testicular 
carcinoma.

On special VA genitourinary examination of September 1990, 
the veteran was noted to be sexually active and infertile, 
with no ejaculation.  No evidence of recurrence of testicular 
carcinoma was noted.  After current examination showing a 
normal right testis, the impression was infertility status 
post retroperitoneal lymph node dissection with interruption 
of sympathetic nerve supply.  The examiner stated that a 
testis biopsy would have to be done to determine if viable 
sperm could possibly be obtained for artificial insemination.  

By letter of May 1991, the veteran explained that he was not 
sterile following his first surgery for testicular carcinoma 
involving a left orchiectomy, as he was able to ejaculate 
prior to chemotherapy.  He asserted his belief that sterility 
arose following subsequent surgery involving lymph node 
dissection.

By letter of June 1991, Dr. Lynch stated that the veteran had 
been his patient during the time he underwent orchiectomy and 
subsequent chemotherapy and retroperitoneal lymph node 
dissection for metastatic embryonal carcinoma of the left 
testis.  At the time the veteran underwent the 
lymphadenectomy, medical practice was to do a complete 
bilateral lymphadenectomy, including dissection of the 
tissues between the common iliac arteries in the 
retroperitoneum.  The doctor noted that one result of this 
surgery was that almost invariably the patient was rendered 
infertile, by virtue of the fact that the nerves mediating 
seminal emission were destroyed.  The doctor opined that this 
was a widely-reported, well-documented complication of the 
life-saving cancer surgery which the veteran underwent; that 
he was certain that he and other physicians had discussed the 
sterility aspect of the treatment with the veteran; and that 
there was no question that the veteran's sterility was a 
direct result of his cancer surgery, and was likely to be 
permanent and irreversible at this point. 

VA outpatient records of August 1991 and September 1992 
indicate that the veteran's testicular carcinoma had been in 
complete remission since 1979.  On examination in September 
1992, the right testis was present and without masses.

On VA abdominal examination of September 1995, it was noted 
that there had been no evidence of recurrence of embryonal 
cell testicular cancer (diagnosed in 1978) in approximately 
the last 15 years.  Ultrasound testing of the right testicle 
in April 1995 showed no abnormalities; the right testis was 
normal in size and echogenicity, and no masses were felt.  
The diagnoses included history of testicular cancer status 
post left orchiectomy, status post chemotherapy with no 
evidence of recurrence at this time.

Numerous VA outpatient, examination, and other medical 
records dated from 1983 to 1998 show testing, treatment, and 
evaluation of the veteran for various disorders, and are 
negative for findings of removal of the right testis or 
recurrence of testicular carcinoma.      

II.  Analysis

A.  A Rating in Excess of 20% for Embryonal Carcinoma of the 
Testis with a Left Orchiectomy prior to 17 February 1994, to 
Include the Issue of Whether the Reduction in Rating from 
100% to 20% was Proper

The veteran contends, in effect, that a rating in excess of 
20% for embryonal carcinoma of the testis with a left 
orchiectomy is warranted prior to 17 February 1994.  He 
asserts that he is entitled to a 30% rating from March 1987 
because his right testis was rendered nonfunctional and he 
was rendered sterile by the surgeries for his left testicular 
carcinoma.  He states that medical opinion confirms that the 
surgery to remove the left testicle involved the severance of 
the nerves mediating seminal emissions from the right 
testicle, thereby rendering the right testicle nonfunctional.  
He asserts that this sterility and complete right testicular 
dysfunction is the equivalent of physical removal of the 
right testis, thus warranting a 30% rating for, in effect, 
"removal" of both testes by analogy to Diagnostic Code 
7524.  He states that the RO in January 1991 erroneously 
rated his testicular disorder under Diagnostic Code 7523; 
rather, with application of the provisions of 38 C.F.R. 
§§ 3.102 (2000) and 4.7, this disorder more nearly 
approximates the criteria for a 30% rating under Diagnostic 
Code 7524.  He asserts that the specific language of 
Diagnostic Code 7524 implies that a rating higher than 20% is 
warranted in his case: whereas a 20% rating is provided in 
cases of the removal of one testis as the result of a 
service-connected injury or disease and nonfunctioning of the 
other testis unrelated to service, he argues that a veteran 
whose second nonfunctioning testis is caused by service-
connected injury should merit a rating in excess of 20%.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R.        §§  4.1 and 4.2.  38 C.F.R. 
§ 4.7 provides that, where there is a question as to which of 
2 evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and enable the VA to make a more precise evaluation 
of the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

In view of the number of atypical instances it is not 
expected, especially with the more fully-described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Malignant new growths of any specified part of the 
genitourinary system warrant a 100% rating.  This 100% rating 
will be continued for 1 year following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedures.  At that point, if there has been no 
local recurrence or metastases, the rating will be made on 
the basis of residuals with a minimum rating of 10%.  
38 C.F.R. Part 4, Diagnostic Code 7528 (as in effect prior to 
17 February 1994).  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical 
condition.  Examination reports showing material improvement 
must be evaluated in conjunction with all the facts of 
record, and consideration must be given particularly to 
whether the veteran attained improvement under the ordinary 
conditions of life, i.e., while working or actively seeking 
work or whether the symptoms have been brought under control 
by prolonged rest, or generally, by following a regimen which 
precludes work, and if the latter, reduction from total 
disability ratings will not be considered pending re-
examination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability 
compensation.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Moreover, though material improvement in 
the physical condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  The 
latter provisions apply to ratings which have continued for 
long periods at the same level (5 years or more).  They do 
not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
physical improvement in these disabilities will warrant 
reduction in rating.  38 C.F.R. § 3.344(c).

A 10% rating is warranted for the removal of one testis.  A 
30% rating requires the removal of both testes.  In cases of 
the removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testicle, with the absence or non-functioning of 
the other testis unrelated to service, a 20% rating will be 
assigned for the service-connected testicular loss.  An 
undescended or congenitally-undeveloped testis is not a 
ratable disability.  38 C.F.R. Part 4, Diagnostic Code 7524 
(as in effect prior to 17 February 1994).

A noncompensable rating is warranted for the removal of one 
testis.  A 30% rating requires the removal of both testes.  
In cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, a 
30% rating will be assigned for the service-connected 
testicular loss.  An undescended or congenitally-undeveloped 
testis is not a ratable disability.  38 C.F.R. Part 4, 
Diagnostic Code 7524 (effective on and after              17 
February 1994).  The 30% rating is the maximum percentage 
disability rating assignable under Diagnostic Code 7524.

A noncompensable rating is warranted for complete atrophy of 
one testis.  A      20% rating requires complete atrophy of 
both testes.  38 C.F.R. Part 4, Diagnostic Code 7523 (as in 
effect prior to, and on and after 17 February 1994).

After reviewing the entire evidence of record, the Board 
concludes that a rating in excess of 20% for embryonal 
carcinoma of the testis with a left orchiectomy is not 
warranted prior to 17 February 1994, because the clinical 
findings from March 1987 to 16 February 1994 do not show that 
such increased rating is supported under any applicable 
rating criteria in effect during that time period.  

The Board finds that the RO in December 1986, as modified by 
the subsequent rating action of January 1991, properly 
reduced the rating of the veteran's embryonal carcinoma of 
the testis from 100% to 20% under Diagnostic Codes 7528-7524-
7523, effective March 1987, because the clinical findings of 
record indicated that there had been no recurrence of the 
carcinoma since the left orchiectomy and chemotherapy in 
1978.  The 100% schedular rating had been in effect for over 
8.5 years, but reduction in rating from 100% was proper under 
Diagnostic Code 7528, inasmuch as the evidence of record from 
1979 to 1990 consistently confirmed the lack of recurrence of 
the testicular carcinoma, and showed that surgical, X-ray, 
antineoplastic chemotherapy, and other therapeutic procedures 
had ceased many years prior to 1987.  Specifically, on VA 
genitourinary examination of July 1986, the veteran's 
embryonal carcinoma of the testis with a left orchiectomy was 
noted to have been treated with chemotherapy and to have been 
asymptomatic for 7 years, and September 1986 VA outpatient 
records confirmed the fact that there had been no evidence of 
testicular cancer for 7 years.  No evidence of recurrence of 
testicular carcinoma was noted on special VA genitourinary 
examination of September 1990.  On that record, the Board 
concludes that material improvement in the veteran's physical 
condition warranting reduction of the disability rating from 
100% to 20% under Diagnostic Code 7528 and the provisions of 
38 C.F.R. §§ 3.343(a) and 3.344(a) had clearly been 
demonstrated by March 1987, and that the evidence made it 
reasonably certain that the improvement would be maintained 
under the ordinary conditions of life, inasmuch as his 
carcinoma had not recurred in the 11 years from 1979 to 1990 
and his previous chemotherapy was beneficial.    

The Board further finds that assignment of a 20% rating for 
residuals of embryonal carcinoma of the testis with a left 
orchiectomy under Diagnostic Code 7524 (as in effect prior to 
17 February 1994) following the reduction in rating from 100% 
effective March 1987 is proper, as nonfunctioning of the 
veteran's right testis was established by the February 1987 
medical evidence indicating that he had become sterile, and 
the May 1989 and June 1991 medical opinions linked the 
veteran's infertility and sterility to his cancer surgery and 
chemotherapy, and the provisions of that Diagnostic Code in 
effect prior to 17 February 1994 specifically provided for a 
20% rating in cases where one testis had been physically 
removed as the result of a service-incurred disease, with the 
nonfunctioning of the other testis.  The Board finds that 
there is no basis for assignment of a 30% rating for this 
veteran's bilateral testicular disorder under the provisions 
of Diagnostic Code 7524 in effect prior to      17 February 
1994, inasmuch as the criteria for a 30% rating clearly 
required the physical removal of both testes, which is not 
the factual situation in this case, involving as it does the 
removal of only one - the left - testis.  The entire evidence 
of record up to February 1994, and indeed up to the present 
time, clearly establishes that the veteran's right testis has 
never been physically removed.  The Board further finds that 
mere "nonfunctioning" of the right testis in view of the 
veteran's sterility is not equivalent to actual physical 
removal of such testis as to warrant a 30% rating under the 
provisions of Diagnostic Code 7524 in effect prior to 17 
February 1994, inasmuch as that Code specifically provided 
for a 20% rating in cases of the physical removal of one 
testis and the nonfunctioning of the other, and specifically 
required the physical removal of both testes for a 30% 
rating.  

In view of those specific provisions of Diagnostic Code 7524 
in effect prior to      17 February 1994, the Board finds 
that that Diagnostic Code specifically contemplated a 
residual bilateral testicular disability picture such as the 
veteran's in this case and specifically provided a 20% rating 
in cases where one testis had been physically removed as the 
result of a service-incurred disease, with the nonfunctioning 
of the other testis, and that there is thus no basis for 
rating his residual bilateral testicular disorder by analogy 
to the physical removal of both testes.  In this case, the 
veteran's particular residual bilateral testicular disability 
was not unlisted, and thus the provisions of 38 C.F.R. § 4.20 
with respect to rating by analogy are neither applicable nor 
appropriate.  

The Board finds no merit to the argument that the specific 
language of Diagnostic Code 7524 in effect prior to 17 
February 1994 implies that a rating higher than  20% was 
warranted in this case, on the grounds that, whereas a 20% 
rating is provided in cases of the removal of one testis as 
the result of a service-connected injury or disease and 
nonfunctioning of the other testis unrelated to service, a 
veteran whose second nonfunctioning testis is caused by 
service-connected injury should merit a rating in excess of 
20%.  No such implication can properly be drawn from the 
language of the Diagnostic Code.  Rather, the Board finds 
that a 20% rating was properly assignable under this Code 
where a second nonfunctioning testis is involved regardless 
of whether the second nonfunctioning testis is related or 
unrelated to service, because the language of Diagnostic Code 
7524 certainly cannot properly be construed as excluding a 
20% rating in cases where the second nonfunctioning testis is 
caused by service-connected injury.  Nor may the language of 
the Code provisions be properly construed as requiring the 
assignment of a 30% rating where both testes have not been 
physically removed, in light of the specific Code provisions 
requiring a showing of absence of both testes for a 30% 
rating.       

Also in view of the specific provisions of Diagnostic Code 
7524 in effect prior to  17 February 1994, the Board finds 
that there is no question as to which of two evaluations 
shall be applied in this case such as to require application 
of the provisions of 38 C.F.R. § 4.7, inasmuch as the 
assigned 20% rating was specifically contemplated by this 
veteran's particular bilateral testicular disability picture 
involving the removal of one testis as the result of a 
service-connected disease and the nonfunctioning of the other 
testis, and that disability picture clearly does not more 
nearly approximate the specific criteria required for a 30% 
rating, i.e., the removal of both testes.
            
With respect to the applicability of Diagnostic Code 7523 in 
this case, the Board notes that the maximum disability rating 
available under that Code for complete atrophy of both testes 
is 20%.  Inasmuch as it does not provide for a rating in 
excess of 20%, the Board finds that application of the 
provisions of that Code is not warranted in this case, as it 
does not provide a benefit sought on appeal, i.e., a rating 
in excess of the 20% assigned for the veteran's service-
connected residual testicular disorder prior to 17 February 
1994.

In the absence of evidence of the physical removal of the 
right testis, recurrence of testicular carcinoma, or 
resumption of surgical, X-ray, antineoplastic chemotherapy, 
or other therapeutic procedures therefor in the many years 
since 1979, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 20% 
for embryonal carcinoma of the testis with a left orchiectomy 
prior to 17 February 1994, and the appeal is denied.  

The Board has considered the veteran's request that the 
"reasonable doubt" doctrine be applied in rendering a 
decision in this appeal.  Under the applicable criteria of 
38 C.F.R. § 3.102, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  In Gilbert v. Derwinski, the Court held that, when 
all of the evidence is assembled, the VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  The 
Board finds that the "reasonable doubt" doctrine is not for 
application in this case, inasmuch as the evidence neither 
supports the veteran's claim nor does there exist an 
approximate balance of positive and negative evidence 
("equipoise"), but rather there is a clear preponderance of 
the negative evidence regarding the merits of the veteran's 
claim for a rating in excess of 20% for embryonal carcinoma 
of the testis with a left orchiectomy prior to 17 February 
1994.

The Board notes that the veteran has made no claim alleging 
retroactive application of the revised rating criteria of 
Diagnostic Code 7524 which became effective on  17 February 
1994, but merely claimed entitlement to a rating in excess of 
20% under the provisions of that Diagnostic Code which were 
in effect prior to             17 February 1994.  In any 
event, the Board further notes that the revised rating 
criteria of Diagnostic Code 7524 made effective on and after 
17 February 1994 may not be applied earlier than that date, 
inasmuch as those revised VA regulations expressly state an 
effective date of 17 February 1994 and contain no provision 
for retroactive applicability, and the VA Secretary is thus 
presumed to have intended to apply those revised regulations 
only as of the effective date.  38 U.S.C.A. § 5110(g) (West 
1991) prevents the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law.  See McCay v. Brown, 9 Vet. App. 183, 187 (1996) (the 
plain language of 38 U.S.C.A. § 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation), aff'd, 106 F. 3d 1577 (Fed. Cir. 1997). 

B.  A Rating in Excess of the Currently-Assigned 30% for 
Residuals of                         Embryonal Carcinoma of 
the Testis with a Left Orchiectomy

As noted above, the RO by rating action of January 1995 
increased the rating of the veteran's residuals of embryonal 
carcinoma of the testis with a left orchiectomy from 20% to 
30% under Diagnostic Code 7524, effective 17 February 1994; 
the effective date of the 30% rating was based on the 
effective date of a regulatory amendment to Diagnostic Code 
7524 which provided a 30% rating for service-connected 
testicular loss in cases of the removal of one testis as the 
result of a service-connected injury or disease, with the 
absence or nonfunctioning of the other testis unrelated to 
service.  The matter of a rating in excess of the currently-
assigned 30% remains for appellate consideration.

The applicable criteria pertaining to disability evaluations 
have also been noted above.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.21, Diagnostic 
Codes 7523, 7524 (effective on and after 17 February 1994); 
see Schafrath.

After reviewing the entire evidence of record, the Board 
concludes that a rating in excess of 30% for residuals of 
embryonal carcinoma of the testis with a left orchiectomy is 
not warranted, because the clinical findings from February 
1994 to the present time do not show recurrence of the 
carcinoma.  In reaching this determination, the Board notes 
that 30% is the maximum percentage disability rating 
available for the veteran's service-connected testicular loss 
manifested by removal of one (left) testis with the 
nonfunctioning of the other (right) testis due to sterility 
under Code 7524.  With respect to the applicability of 
Diagnostic Code 7523 in this case, the Board notes that the 
maximum disability rating available under that Code for 
complete atrophy of both testes is 20%.  Inasmuch as it does 
not provide for a rating in excess of 20%, the Board finds 
that application of the provisions of that Code is not 
warranted in this case, as it does not provide a benefit 
sought on appeal, i.e., a rating in excess of the 30% 
currently assigned for the veteran's service-connected 
residual testicular disorder.

In the absence of evidence of recurrence of testicular 
carcinoma, and in view of those schedular limitations, the 
Board finds that the preponderance of the evidence is against 
the claim for a rating in excess of the currently-assigned 
30% for embryonal carcinoma of the testis with a left 
orchiectomy, and the appeal is denied.  

The Board has considered the veteran's request that the 
"reasonable doubt" doctrine be applied in rendering a 
decision in this appeal.  The applicable criteria of 
38 C.F.R. § 3.102 and the holding of the Court in Gilbert 
have been set forth above. The Board finds that the 
"reasonable doubt" doctrine is not for application in this 
case, inasmuch as the evidence neither supports the veteran's 
claim nor does there exist an approximate balance of positive 
and negative evidence ("equipoise"), but rather there is a 
clear preponderance of the negative evidence regarding the 
merits of the veteran's claim for a rating in excess of the 
currently-assigned 30% for embryonal carcinoma of the testis 
with a left orchiectomy.


ORDER

A rating in excess of 20% for residuals of embryonal 
carcinoma of the testis with a left orchiectomy prior to 17 
February 1994 is denied.  A rating in excess of the 
currently-assigned 30% for residuals of embryonal carcinoma 
of the testis with a left orchiectomy is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

